Citation Nr: 1201262	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  10-27 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the knees.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to March 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision, by the St. Paul, Minnesota RO, which denied the Veteran's attempt to reopen a previously denied claim of entitlement to service connection arthritis of the knees.  

On November 15, 2011, the Veteran appeared at the St. Paul RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).)  


FINDINGS OF FACT

1.  In a May 1959 rating decision, the RO denied the Veteran's claim of service connection for arthritis in the knees on the basis that such a condition preexisted service and was not aggravated therein.  The Veteran did not appeal.  

2.  The evidence received since the RO's May 1959 rating decision is new and, when considered with previously filed evidence, substantiates the claim.  

3.  It is as likely as not that the Veteran has arthritis of the knees that is traceable to his period of military service.  



CONCLUSIONS OF LAW

1.  Evidence received since the May 1959 rating decision is new and material; therefore, the Veteran's claim of entitlement to service connection for arthritis of the knees is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 20.1103 (2011).  

2.  It is as likely as not that the Veteran has arthritis of the knees that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55(2006) (Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513(1992).  

The record indicates that the Veteran entered active duty in April 1952.  The induction examination, conducted in April 1952, noted pain in both knees, more in the left in damp weather.  It was noted that the Veteran had occasional swelling, but was never bedridden.  Examination of the knees revealed stable joints.  He had very slight crepitus; x-rays revealed normal knee joints.  One week after his induction, on April 28, 1952, the Veteran was diagnosed with arthritis of the knees.  On May 3, 1952, the Veteran was seen for complaints of pain and stiffness in both knees; it was noted that he was unable to perform physical training due to instability of the knees.  He was treated for arthritis by civilian doctors.  X-ray study of the knees was normal.  He was diagnosed with probable rheumatoid arthritis.  

On May 12, 1952, the Veteran was admitted to a hospital for evaluation.  It was noted that the Veteran has had pain in both knees for 7 years.  The Veteran reported spontaneous, gradual onset of pain and swelling in both knees at age 15; he stated that the symptoms have been progressive ever since.  He also stated that the knees were always swollen and the swelling became marked every 2 to 3 weeks.  Following an examination, the impression was rheumatoid arthritis.  Following an evaluation in June 1952, the Veteran was diagnosed with periarticular fibrositis involving both knees and left elbow, etiology undetermined.  He was again seen in September 1952 for complaints of pain in both knees.  The March 1954 discharge examination revealed complaints of pain in both legs; clinical evaluation of the lower extremities was normal.  

The Veteran's initial claim for service connection for arthritis in the knees (VA Form 21-526) was received in April 1959.  Submitted in support of the claim was a treatment report from Dr. A. Ross Lerner, dated in May 1959, indicating that the Veteran was seen in orthopedic consultation that month for complaints of pain in the knees, swelling, and buckling of both knees at times.  Following an examination of the knees, the pertinent diagnosis was bilateral arthritis with synovial effusion non-suppurative.  Dr. Lerner stated that the Veteran did not meet physical requirements for army service.  

By a rating action in May 1959, the RO denied the claim for service connection for arthritis of the knees, based on a finding that the diagnoses involving the knees existed prior to service and was not aggravated by service.  The Veteran was informed of this decision and of his appellate and procedural rights by letter dated in May 1959.  He did not appeal that decision.  

Received in April 2009 was a request to reopen the claim for service connection for a bilateral knee condition (arthritis in the knees).  Submitted in support of the claim were treatment reports from North Memorial Hospital dated from March 1993 to July 1993.  The records indicate the Veteran was seen for a left knee problem in March 1993.  At that time, it was noted that he has had bad knees since age 16; there was no history of any injuries or polyarthritis other than his knees.  The Veteran indicated that, while he was in the military, he was in a hospital for a time because his knees puffed up and became painful, but they improved and he was able to get back to active duty.  The examiner noted that x-rays of the left knee, dated in September 1992, show total loss of medial joint space, with some irregularity of the patellofemoral and lateral joint surfaces.  The examiner stated that the Veteran would appear to be a candidate for a total knee replacement on the left and possibly bilaterally.  The Veteran was admitted to a hospital in July 1993 with a diagnosis of degenerative arthritis, left knee.  He underwent total knee replacement.  

Also submitted in support of the claim were treatment reports from Mille Lacs Health System, dated from September 1992 to May 2008.  The Veteran was seen at Mille Lacs hospital in September 1992 with complaints of pain in the left knee; he stated that he had had problems since he was 15 years old.  He stated that the knee was getting worse to the point that he could only walk short distances.  X-rays revealed severe arthrosis, patellofemoral and medial compartment of the knee.  In December 1993, he was diagnosed with abrasion of the left knee with cellulitis.  During a clinical visit in March 2007, the Veteran indicated that he had been having right knee pain and stiffness; it was noted that he had known arthritis of the knee.  The assessment was osteoarthritis of the right knee.  

The Veteran was afforded a VA examination in June 2009.  At that time, the Veteran indicated that he was inactive reserve in 1954 and discharged due to knee condition in 1957.  The Veteran reported that he served in the 14th Armored Field Artillery as a gunner and was stationed in Germany.  The Veteran reported that, during basic training, his preexisting knee condition became worse with swelling; he was unable to walk.  The Veteran indicated that he spent one month in the hospital and was then sent back and repeated the full 16 weeks of basic training.  The Veteran stated that he continued to have to have problems with his knees at which time he was seen by an orthopedist and had fluid drained and cortisone shots times two.  The Veteran underwent a total left knee replacement.  Since then, he had had increased pain in the right knee.  The Veteran reported problems with pain, weakness, stiffness, swelling, fatigability, lack of endurance, giving way and instability.  Following evaluation of the knees, the pertinent diagnoses were osteoarthritis of the right knee, and osteoarthritis of the left knee, status post total knee replacement.  

The examiner noted that the Veteran had arthritis that predated his military service.  The Veteran had flares of his arthritis during military service.  He had a normal discharge physical.  The Veteran had an x-ray during military service which was normal.  The examiner noted that there is a contemporaneous report shortly after discharge from inactive ready reserve duty which stated that there was no record that military duties caused or aggravated the arthritis in a permanent or significant way.  The examiner stated that he agreed with the original decision of May 1959, rejecting the service connection claim.  

Of record is the report of an x-ray study of the knees, performed in June 2009.  The report revealed severe osteoarthritis in the right knee; and unremarkable appearance of left knee arthroplasty.  

Received in January 2010 was a medical statement from Dr. Josh Harbitz indicating that he examined the Veteran in December 2009.  At that time, the Veteran reported that he had been experiencing mild bilateral knee pain for several years prior to entering military service; he attributed the pain to working on his parents' farm.  The Veteran indicated that the knee pain started becoming worse 2 to 4 weeks into basic training; at 4 weeks, the pain became so severe that he had to be hospitalized and he was unable to walk for approximately 3 weeks.  The Veteran noted that, while stationed in Germany, he began experiencing cracking and popping in both knees.  He was discharged in 1954; he continued to have bilateral knee pain that became worse over the years.  Dr. Harbitz stated that, after having reviewed the Veteran's service and civilian medical records, he concurred with the previous diagnoses of degenerative joint disease in the right knee, which was also present in the left knee prior to the replacement surgery.  Dr. Harbitz also stated that it was his opinion that the Veteran's bilateral degenerative joint disease is at least as likely as not related to his service in the military.  He added that the stresses he placed on his knees while in the military likely made the knee condition he had worse and this led to his current level of degenerative joint disease.  

In May 2010, the claims folder was referred to a VA examiner for review and an opinion regarding the etiology of the Veteran's bilateral osteoarthritis of the knees.  The examiner stated that, in his opinion, the bilateral osteoarthritis was not caused by or contributed to the treatment for bilateral knee pain while in the service.  He noted that his opinion is based on review of the claims file, present medical documentation, and a letter from Dr. Josh Harbitz.  The VA examiner stated that, based on the classic clinical criteria, the Veteran's osteoarthritis was not due to or a result of his military service.  He had no evidence of osteoarthritis while on active service and did not meet at least three of the six characteristics while on active service.  

At his personal hearing in November 2011, the Veteran maintained that he currently had an arthritic condition in both knees that would suggest that the condition is related to his period of military service.  The Veteran's service representative argued that the service treatment records reflect too many incidents of complaints regarding knee pain to maintain that they were nothing more than occasional flare-ups of the preexisting knee condition.  The Veteran testified that he was attached to the 85th Infantry and, after only 4 weeks, he was hospitalized on account of his knees.  The Veteran stated that he did a lot of marching and calisthenics; he maintained that the training aggravated the condition of his knees.  The Veteran related that the first time he complained of problems with his knees was during basic training.  The Veteran stated that he continued to experience problems with his knees after service; he noted that he retired in 1962 because of his knees and there were a lot of things he could not do because of the knees.  

As discussed above, in a May 1959 rating decision, the RO denied the Veteran's claim of service connection for arthritis of the knees, finding that the evidence did not show that a preexisting condition had increased in severity during service.  The Veteran did not perfect an appeal within the applicable time period.  Therefore, that determination became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

Since the May 1959 RO decision, the Veteran submitted private treatment reports and VA examination reports, all showing ongoing treatment for a bilateral knee condition, diagnosed as osteoarthritis of the knees.  Most significant is a medical statement from Dr. Josh Harbitz, dated in December 2009, wherein Dr. Harbitz stated that it was his opinion that the Veteran's bilateral degenerative joint disease was at least as likely as not related to his service in the military.  Dr. Harbitz added that the stresses the Veteran placed on his knees while in the military likely made the knee condition worse and this led to his current level of degenerative joint disease.  

The Board finds that the above medical evidence is new and material evidence.  The evidence had not previously been submitted to the agency of original jurisdiction (AOJ) and is related to aggravation, an unestablished fact in the final May 1959 RO decision.  The Board finds that the December 2009 medical statement raises a reasonable possibility of substantiating the Veteran's claim for service connection.  See 38 C.F.R. § 3.156 (2010).  

Evidence received since the May 1959 rating decision also includes the Veteran's statements and testimony indicating that his bilateral knee condition was aggravated by the strenuous activities he participated in during basic training.  He also testified that the knees deteriorated to the point that he had to be hospitalized during service for treatment of his knees, and shortly after service he continued to experience pain to the point that he had to retire from working.  Based upon the reasons for the prior denial, the evidence suggestion aggravation during service is new and material.  Specifically, the evidence cures one of the evidentiary defects that had previously existed.  Therefore, the claim of entitlement to service connection for arthritis of the knees is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Turning to the underlying question of service connection, an award of service connection may be made for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362(2009). 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

When determining whether a disability or disease was incurred in service, or preexisted service, a Veteran shall be presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089, 1093(Fed. Cir. 2004).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116, 132(2003).  

The Veteran's medical records reveal that he has been diagnosed as having a bilateral knee disorder.  For example, the June 2009 VA examination report noted diagnoses of osteoarthritis of the right knee, and osteoarthritis of the left knee, status post total knee replacement.  Thus, current bilateral knee disabilities have been demonstrated.  

The Veteran's service treatment records reveal that a bilateral knee abnormality was noted on the examination when he was accepted for active service; however, arthritis was not shown.  X-rays were taken at entry and his knee joints were considered normal.  This is significant because the issue now before the Board is entitlement to service connection for arthritis.  Because arthritis was not found at entry, the presumption of soundness attaches.  38 U.S.C.A. § 1111.  

The service treatment reports show that the Veteran was treated on several occasions for pain, swelling and stiffness during service.  In fact, in May 1952, the Veteran was hospitalized for evaluation of his knees; he was diagnosed with periarticular fibrositis involving both knees.  The question therefore is whether the activities of service resulted in arthritis.  There is conflicting medical evidence on this point.  

Following a VA examination in June 2009, a VA physician reviewed the Veteran's claims folder and noted that there was a contemporaneous report shortly after discharge from inactive ready reserve duty which stated that there was no record that military duties caused or aggravated the arthritis in a permanent or significant way.  The VA examiner stated that he agreed with the original decision of May 1959, rejecting the claim.  

In contrast, in a December 2009 medical statement, Dr. Josh Harbitz stated that, after having reviewed the Veteran's service and civilian medical records, he concurred with the previous diagnoses of degenerative joint disease in the right knee, which was also present in the left knee prior to the replacement surgery.  Dr. Harbitz also stated that it was his opinion that the Veteran's bilateral degenerative joint disease was at least as likely as not related to his service in the military.  He added that the stresses the Veteran placed on his knees while in the military likely made the knee condition he had worse and this led to his current level of degenerative joint disease.  

In another VA medical opinion, dated in May 2010, a VA physician examined the Veteran, reviewed the claims file, and concluded that the bilateral osteoarthritis was not caused by or contributed to the treatment for bilateral knee pain while in the service.  

All the medical opinions appear to have been based upon review of the record and thoughtful analysis of the Veteran's entire history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187(1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  On the one hand, the May 2010 VA examiner concluded that the Veteran's bilateral osteoarthritis was not caused by the knee problems in service; and, the June 2009 VA examiner agreed that the Veteran's military duties did not cause or aggravated the arthritis in a permanent or significant way.  However, Dr. Harbitz specifically opines that the Veteran's bilateral knee condition was made worse by service and this led to the need for a left total knee replacement and right knee arthritis.  Accordingly, the Board finds that the evidence of record is in equipoise as to the matter of whether the Veteran's current arthritis of the knees is traceable to service.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  In conclusion, for reasons and bases expressed above, the benefit sought on appeal is granted.  

The record shows current findings of osteoarthritis of both knees and a continuity of symptoms since service.  Because clear and unmistakable evidence to rebut the presumption of soundness does not exist, the Board finds that Dr. Harbitz's opinion is more consistent with the service records themselves showing that the Veteran likely had arthritis.  (Although the diagnosis was not so clear during service in light of the x-ray studies that did not reveal arthritis, Dr. Harbitz's opinion regarding stresses of military service is persuasive.)  Resolving reasonable doubt in the Veteran's favor, service connection for arthritis of the knees, status post left knee replacement is warranted.  38 U.S.C.A. §§ 1110, 1111, 5107(b); 38 C.F.R. § 3.303.  


ORDER

Service connection for arthritis of both knees with total left knee replacement is granted.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


